Name: Commission Regulation (EEC) No 2391/85 of 19 August 1985 amending for the second time Regulation (EEC) No 2102/84 on harvest, production and stock declarations relating to wine-sector products
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  information technology and data processing;  beverages and sugar;  foodstuff
 Date Published: nan

 23 . 8 . 85 Official Journal of the European Communities No L 225/13 COMMISSION REGULATION (EEC) No 2391/85 of 19 August 1985 amending for the second time Regulation (EEC) No 2102/84 on harvest, production and stock declarations relating to wine-sector products HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Articles 28 (4), 40 (6), 41 (7) and 65 thereof, Whereas Commission Regulation (EEC) No 2102/84 (3), as amended by Regulation (EEC) No 2459/84 (4), laid down the rules governing harvest, production and stock declarations relating to wine ­ sector products ; whereas those rules provide for only the quantities of grapes intended for wine-making to be declared ; whereas this makes it difficult to know and monitor the yield of holdings part of whose production is intended for markets other than the wine market, in particular the market in grapes for consumption as such ; whereas it appears necessary, in order to obtain all the information required for mana ­ ging the market, to provide that in such cases the harvester must declare the whole of his grape produc ­ tion : Article 1 Regulation (EEC) No 2102/84 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . Natural or legal persons or groups of such persons, hereinafter referred to as 'harvesters', who produce grapes shall submit each year to the competent authorities designated by the Member States a harvest declaration containing at least the information specified in Annex 1 , Table A, and, where appropriate, Table Aa. However, harvesters shall not be required to submit a harvest declaration :  if the whole of their grape production is intended for consumption as such or for drying or for processing directly into grape juice ;  if their holdings comprise less than 10 acres of vines and no part of their harvest has been or will be marketed in any form whatsoever and they themselves process the whole of their harvest of grapes into wine or cause it to be so processed on their behalf.' 2. Article 2 ( 1 ) is replaced by the following : * 1 . Natural or legal persons or groups of such persons, including wine-making cooperatives, who from the current year's harvest :  have produced wine, and/or  hold, on the dates specified in Article 5, products other than wine, shall submit each year to the competent authori ­ ties designated by the Member States a production declaration containing at least the information specified in Annex I, Table B. However, the natural or legal persons or groups of such persons referred to in the second sub ­ paragraph of Article 1 ( 1 ) and producers who obtain, by vinification on their premises of products bought in, less than 10 hectolitres of wine which has not been or will not be marketed in any form whatsoever shall not be required to submit a production declaration.' Whereas experience gained, in particular when the distillation measures provided for in Article 41 of Regulation (EEC) No 337/79 were first implemented, suggests that some other clarifications and adjustments to rules laid down in Regulation (EEC) No 2102/84, in particular as regards dates to be observed, are required in order to bring them more into line with the actual situation and to make it easier to apply the measures for managing the market organization ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (') OJ No L 54 of 5. 3 . 1979, p. 1 . (2) OJ No L 89 of 29 . 3 . 1985, p. 1 . 0 OJ No L 194 of 24. 7. 1984, p. 1 . (4) OJ No L 231 of 29 . 8 . 1984, p. 5 . No L 225/14 Official Journal of the European Communities 23 . 8 . 85 3 . Article 2 (3) is replaced by the following : '3 . In the case of natural or legal persons or groups of such persons who buy products upstream of wine which they sell to wine produ ­ cers before the dates specified in Article 5, Member States shall take the necessary steps to enable the wine producers to obtain the various information which they must give in the declara ­ tion referred to in paragraph 1 , in particular the information relating to the yield per hectare of the products used'. 4 . Articles 5 is replaced by the following : * 1 . The declarations provided for in Articles 1 and 2 shall be submitted not later than 1 5 December. However, the Member States may set an earlier date or dates. They may also set a date on which the quantities held are taken into account in making declarations. 2. The declarations provided for in Article 4 shall be made not later than 7 September in respect of quantities held on 31 August.' 5 . Article 6 (2) is replaced by the following : '2. Member States shall estimate the yield per hectare in respect of the table wine production obtained on their territory. They shall communicate this estimate to the Commission before 20 January according to the following classes of yield :  not more than 45 hl/ha ;  more than 45 hl/ha but not more than 70 hl/ha ;  more than 70 hl/ha but not more than 90 hl/ha ;  more than 90 hl/ha but not more than 110 hl/ha ;  more than 110 hl/ha but not more than 140 hl/ha ;  more than 140 hl/ha but not more than 200 hl/ha ;  more than 200 hl/ha.' 6 . In Article 7 the following subparagraph is inserted after the first subparagraph : 'The abovementioned forms need not include an express reference to the yield per hectare where the Member State is able to determine this with certainty from the other information contained in the declaration, such as the area in production and the total harvest of the holding.' 7 . Article 10a ( 1 ) is replaced by the following : ' 1 . Persons required to submit harvest, production or stock declarations who do not submit such declarations by the dates specified in Article 5 shall benefit from the measures provided for in Articles 7, 10 , 11 , 12a, 14, 14a and 15 of Regu ­ lation (EEC) No 337/79.' 8 . The following paragraph 2a is inserted in Article 10a : '2a. The measures from which the persons referred to in paragraph 1 and 2 may not benefit in the course of the same wine year shall be measures decided on after the final date of submission of declarations, as referred to in Article 5 ( 1 ), and measures decided on in the course of the following wine year.' 9 . Article 1 1 is replaced by the following : 'Article 11 1 . The area to be entered in the declaration referred to in Article 1 shall be the area of vineyard in production . 2. The yield per hectare to be entered in the declarations referred to in Article 1 (2) shall be determined by making the relation, for each of the categories of vineyard contained in Table A of Annex I, between the total quantity of grapes harvested and the area as referred to in paragraph 1 from which they were obtained. However, in Member States where wine-growing areas are not broken down according to the categories of vineyard referred to in the first subparagraph, the yield per hectare to be entered in the harvest declaration shall be the average yield obtained on the holding of the declarant. 3 . For the quantities of table wine for which the production declaration does not contain the information enabling the yield per hectare to be determined, it shall be assessed by the competent authority of the Member State and may in no event be less than the average yield for the region in which winemaking took place. Without prejud ­ cide to national sanctions, the quantity of produc ­ tion to be delivered for the compulsory distillation provided for in Article 41 of Regulation (EEC) No 337/79 as a result of applying the abovementioned yield shall be increased by 50 % .' 23 . 8 . 85 Official Journal of the European Communities No L 225/15 10 . Article 12 is replaced by the following : 'Article 12 The quantities of products entered in the declara ­ tions referred to in Articles 1 , 2 and 4 shall be expressed in hectolitres of wine. The quantities of concentrated grape must and rectified concen ­ trated grape must entered in the declarations referred to in Articles 2 and 3 shall be expressed in hectolitres of those products. Quantities of products other than wine shall be converted into hectolitres of wine using coeffi ­ cients fixed by the Member States. These coeffi ­ cients may differ for the various regons of produc ­ tion. Member States shall communicate them to the Commission at the same time as the summary referred to in Article 8 . The quantity of wine entered in the production declaration referred to in Article 2 shall be the total quantity obtained on completion of the prin ­ cipal alcoholic fermentation, including the wine less.' 11 . Article 14 is replaced by the following : 'Article 14 This Regulation shall not affect any provisions of Member States on harvest, production and stock declarations which provide for the supply of fuller information, in particular by covering a wider range of persons than those referred to in Articles 1 , 2 and 4.' 12. Annex I, Table A, is replaced by the table in Annex 1 to this Regulation. 13 . Annex I, Table B, is replaced by the table in Annex 2 to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1985. For the Commission Henning CHRISTOPHERSEN Vice-President A N N E X 1 T A B L E A G R A P E H A R V E S T D E C L A R A T IO N (A pp lic at io n of Ar tic le 1 of Re gu lat io n (E EC ) N o 21 02 /8 4) A. In fo rm at io n co nc er ni ng th e de cl ar an t N am e/ bu si ne ss na m e : A dd re ss : B. In fo rm at io n co nc er ni ng th e ho ld in g A dd re ss : A re a us ed (h ec ta re s) : C. In fo rm at io n co nc er ni ng gr ap e pr od uc tio n Us e to wh ich gr ap es pu t( hi ) Qu an tit y of gr ap es ha rv es te d (hi ) M ad e in to wi ne by th e de cl ar an t D el iv er ed to a w in e co op era tiv e( ') So ld to a w in e pr od uc er (') Ca teg ory of vin ey ard A re a in pr od uc tio n (ha ) Co rre sp on din g yie ld pe r he ct ar e (hl /h a) No L 225 / 16 Official Journal of the European Communities 23 . 8 . 85 Gr ap es M us ts Gr ap es M us ts O th er u se s o w hi te R ed / ro se W hi te R ed / ro se R ed / ro se W hi te R ed / ro se W hi te R ed / ro se W hi te R ed / ro se W hi te 1. F or ta bl e w in es  of w hi ch w in es as re fe rr ed to in A rti cl e 54 (2 ) of Re gu la tio n (E EC ) N o 33 7/ 79 2. Fo r qu al ity w in es ps r 3. F or ot he r w in es : (a) of w hi ch wi ne s ob ta in ed fro m va rie tie s ot he r th an w in e- gr ap e va ri et ie s (b ) of w hi ch w in es ob ta in ed fro m va ri et ie s cl as si fi ed bo th as wi ne -g ra pe va rie tie s an d as va ri et ie s in te nd ed fo r ot he r pu rp os es (') Th e qu an tit ies of gr ap es de liv ere d to a wi ne co op era tiv e or so ld to a wi ne pr od uc er are ov era ll qu an tit ies .D eta ils of su ch de liv eri es or sal es are giv en in Ta ble Aa . (2) Co ns um pti on as su ch ,d ry ing ,p ro ce ssi ng dir ec tly int o gr ap e jui ce ,m an uf ac tur e of co nc en tra ted gr ap e m us t or rec tif ied co nc en tra ted gr ap e m us t. A N N E X 2 T A B L E B PR O D U C TI O N D EC LA R A TI O N (') (A pl lic at io n of A rti cl e 2 of Re gu la tio n (E EC ) N o 21 02 /8 4) B. Pl ac e w he re th e pr od uc ts ar e he ld : A. In fo rm at io n co nc er ni ng th e de cl ar an t N am e/ bu si ne ss na m e : A dd re ss : W ine s ob tai ne d sin ce the be gin nin g of the wi ne yea ra nd pro du cts oth er tha n wi ne he ld on the dat e set pu rsu an tt o art icl e 5 (1) Ta bl es w in es Qu ali ty wi ne s ps r Ot he r wi ne s an d pr od uc ts W in es r) W in es as re fe rr ed to in fir st in de nt of A rti cl e 13 W in es as re fe rre d to in th e se co nd in de nt of A rti cl e 13 Ca teg or y of pr od uc ts us ed (2) N am e an d ad dr es s of the su pp lie rs an d re fe re nc e to de liv ery do cu m en t (V A or oth er) A er a of vin ey ard in pr od uc tio n fr om w hi ch th ep ro du cts us ed or ig in ate Y ie ld pe r ha of pr od uc ts us ed O th er pr od uc ts Gr ap es M us ts 3 T ot al of w hi ch w in es as re fe rr ed to in A rti cl e 54 (2) of Re gu lat ion (E EC ) N o 33 7/ 79 Gr ap es M us ts (3) W in es f) Gr ap es M us ts (3) W ine s( *) Gr ap es M us ts P) W in es fl 0 r w r w r w r r w r w r w w 23 . 8 . 85 Official Journal of the European Communities No L 225 / 17 w r r w (') Fo r co op er at iv es ,t he lis t of m em be rs wh o de liv er th ei r en tir e ha rv es t sh ou ld be se pe ra te fro m th at of th e ot he r m em be rs . (2) Gr ap es ,g ra pe m us ts (co nc en tra te d m us ts, re cti fie d co nc en tra te d m us ts, pa rti all y fe rm en te d m us ts) ,n ew wi ne s sti ll in fe rm en ta tio n. (3) In cl ud in g pa rti al ly fe rm en te d m us ts . (4) In cl ud in g ne w wi ne s sti ll in fe rm en ta tio n. C) Al lp ro du cts of th e wi ne s ye ar ot he rt ha n th os e de cla re d in th e pr ev io us co lu m ns ,a nd co nc en tra ted m us ts an d re cti fie d co nc en tra ted m us ts he ld at th e tim e of th e de cla ra tio n. Th e qu an tit ies sh ou ld be en te re d by pr od uc t ca te go ry .